internal_revenue_service national_office technical_advice_memorandum number release date index uil nos case mis no tam-117588-99 cc dom fi p b3 date taxpayer’s name taxpayer’s address taxpayer’s id no years involved date of conference legend taxpayer number1 year1 year2 date1 date2 date3 date4 date5 date6 date7 issues for purposes of the special rule for stock in sec_1092 of the internal_revenue_code does sec_1_1092_d_-2 of the income_tax regulations apply to provide that the phrase substantially_similar_or_related_property is defined in sec_1_246-5 when that phrase is applied retroactively under the effective date rule in sec_1_1092_d_-2 and the phrase is not defined by the mimics standard in sec_1_1092_d_-2 sec_1092 of the internal_revenue_code provides an exception from straddle treatment for offsetting positions consisting of qualified_covered_call options and the optioned stock taxpayer holds a portfolio of stocks for which taxpayer has sold listed call options on certain of the stocks in the portfolio which would be qualified_covered_call options under tam-117588-99 sec_1092 but for the possible existence of a larger straddle taxpayer has hedged against general market risk by purchasing listed put options on s p index futures contracts the portfolio does not satisfy the substantial overlap test of sec_1_246-5 with respect to the put options is the determination whether the put options create a larger straddle with respect to the call options and the optioned stock made on a stock-by-stock basis conclusions yes the effective date rule in sec_1_1092_d_-2 causes the application of sec_1_1092_d_-2 and thereby the application of sec_1_246-5 thus taxpayer’s stock portfolio and put options on s p stock index futures contracts do not constitute a straddle using sec_1092 unless the substantial overlap test of sec_1_246-5 is satisfied yes under the circumstances described in the issue the existence of a larger straddle is tested on a stock-by-stock basis rather than for the portfolio in the aggregate thus the determination whether there are offsetting positions under sec_1092 is made only for taxpayer’s put options on the s p stock index futures contracts and for positions consisting of the individual stocks on which taxpayer sold call options facts taxpayer is a large mutual property and casualty insurance_company in year1 taxpayer owned a diversified portfolio of common stocks of unaffiliated domestic companies the portfolio in year1 and year2 taxpayer owned approximately number1 of the stocks included in the s p index taxpayer entered into various option transactions to hedge against a possible decline in the stock market on date1 taxpayer purchased listed put options on s p stock index futures contracts the index put options the index put options ran from date1 until date2 taxpayer sold listed call options on s p stock index futures contracts the index call options the index call options were to 5-month contracts that generally were in place from date3 until date2 taxpayer also sold listed call options on various individual stocks in the portfolio the covered_call options as covered tam-117588-99 call options were closed out due to expiration or sales of the underlying securities new covered_call options were sold the covered_call options were generally in place from date4 until date5 the index put options and index call options will be referred to as the index options the index options and the covered_call options will be referred to as the options on its amended year1 federal_income_tax return and its year2 federal_income_tax return taxpayer took the position that the options were not subject_to the loss_deferral rules of sec_1092 accordingly taxpayer deducted the full amounts of losses realized with respect to the expiration or early termination of covered_call options taxpayer also deducted losses for index put options that were marked to market and included gains for index call options that were marked to market the revenue_agent took the position that some or all of the stock in the portfolio and some or all of the options constituted straddles to which the loss_deferral rules of sec_1092 applied the revenue agent’s primary argument was that the stock in the portfolio and the index put options constituted a straddle this argument depended on a reading of sec_1_1092_d_-2 according to which the determination whether the stock underlying the index put options the s p index constituted substantially_similar_or_related_property with respect to the portfolio should be made using the mimics standard in sec_1_1092_d_-2 rather than the substantial overlap test in sec_1_246-5 the revenue agent’s secondary argument was that the covered_call options the optioned stock and an allocable portion of the index put options constituted a straddle this argument depended on the permissibility of treating the portion of the index put options relating to the optioned stock as a position for purposes of sec_1092 the revenue_agent implicitly argued that the allocable portion of the index put options would cause the optioned stock to qualify as personal_property under sec_1092 through the application of sec_1092 that was unnecessary however because the optioned stock is tentatively assumed to be personal_property when testing for the existence of a larger straddle under sec_1092 with respect to a possible larger straddle we find no support for the proposition that the portion of an option or futures_contract on a stock index corresponding to a stock portfolio can be separated and treated as a position for purposes of sec_1092 tam-117588-99 a presubmission conference was held on date6 taxpayer and the revenue_agent were advised that failure to respond to an argument by the other side would be treated as an admission of the argument as a result of that policy several arguments have been accepted for purposes of this memorandum those arguments are described in the following paragraph the revenue_agent argued without rebuttal that the portfolio and the index put options satisfy the mimics standard of sec_1_1092_d_-2 taxpayer argued without rebuttal that the index put options do not constitute substantially_similar_or_related_property with respect to the portfolio as that phrase is defined by the substantial overlap test in sec_1_246-5 through the application of sec_1_1092_d_-2 that the covered_call options are qualified_covered_call options for purposes of sec_1092 unless the call options and the optioned stocks are part of a larger straddle and that the larger straddle in sec_1092 must include another straddle in addition to the smaller straddle an adverse conference was held by telephone on date7 taxpayer conceded that for purposes of the exception for straddles consisting of qualified_covered_call options and the optioned stock in sec_1092 the existence of a larger straddle is tested under the assumption that the optioned stock is personal_property as defined in sec_1092 because of the application of sec_1092 taxpayer argued however that the existence of a larger straddle involving the index put options and the optioned stock should be tested only on a stock- by-stock basis law sec_1092 provides that the term straddle means offsetting positions with respect to personal_property sec_1092 provides generally that a taxpayer holds offsetting positions with respect to personal_property if there is a substantial diminution of the taxpayer’s risk of loss from holding any position with respect to personal_property by reason of his holding one or more other positions with respect to personal_property whether or not of the same kind sec_1092 provides that the term personal_property means any personal_property of a type that is actively_traded sec_1092 provides that the term personal_property generally does not include stock section tam-117588-99 d b i i and ii however provide that the term personal_property does include stock that is part of a straddle at least one of the offsetting positions of which is i an option with respect to such stock or substantially_identical_stock_or_securities or ii under regulations a position with respect to substantially_similar_or_related_property other than stock sec_1092 provides that offsetting positions that would otherwise be a straddle shall not be treated as a straddle if all the offsetting positions making up the straddle consist of one or more qualified_covered_call options and the stock to be purchased from the taxpayer under such options and the straddle is not part of a larger straddle sec_1092 defines the term qualified_covered_call_option a in general --if-- i all the offsetting positions making up any straddle consist of or more qualified_covered_call options and the stock to be purchased from the taxpayer under such options and ii such straddle is not part of a larger straddle such straddle shall not be treated as a straddle for purposes of this section and sec_263 emphasis supplied sec_246 provides that the holding periods for stock determined for purposes of sec_246 shall be appropriately reduced for any period in which under regulations a taxpayer has diminished his risk of loss by holding one or more positions with respect to substantially_similar_or_related_property sec_1_1092_d_-2 provides that for purposes of sec_1092 the term substantially_similar_or_related_property is defined in sec_1_246-5 sec_1_246-5 applies the substantial overlap test to positions that reflect the value of a portfolio of stocks the effective date rules for sec_1_1092_d_-2 are contained in sec_1_1092_d_-2 b effective date-- in general this section applies to positions established on or after date special rule for certain straddles this section applies to positions established after date if the taxpayer substantially diminished its risk of loss by holding substantially_similar_or_related_property involving the following types of transactions- tam-117588-99 i holding offsetting positions consisting of stock and a convertible debenture of the same corporation where the price movements of the two positions are related or ii holding a short position in a stock index regulated_futures_contract or alternatively an option on such a regulated_futures_contract or an option on the stock index and stock in an investment_company whose principal holdings mimic the performance of the stocks included in the stock index or alternatively a portfolio of stocks whose performance mimics the performance of the stocks included in the stock index emphasis supplied sec_1_1092_b_-4t includes an example that assumes that the stock of each of three corporations constitutes an offsetting_position with respect to options on a broad-based stock index futures_contract the conference_report to the tax_reform_act_of_1984 explained regarding sec_1092 that offsetting positions one of which is actively_traded stock or an interest in such stock and one of which is a position in substantially_similar_or_related_property other than stock as determined under regulations constitute a straddle subject_to the loss_deferral_rule and other straddle rules under the conference agreement t he conferees intend that the regulations defining positions that are substantially_similar or related to stock held by the taxpayer will apply to straddles described in the following paragraph only for positions established on or after date and for positions not described in the following paragraph only on a prospective basis a straddle consisting of stock and substantially_similar_or_related_property includes offsetting positions consisting of stock and a convertible debenture of the same corporation where the price movements of the two positions are related it also includes a short position in a stock index rfc or alternatively an option on such an rfc or an option on the stock index and stock in an investment_company whose principal holdings mimic the performance of the stocks included in the stock index or alternatively a portfolio of stocks whose performance mimics the performance of the stocks included in the index emphasis supplied tam-117588-99 h_r conf_rep no pincite the conference_report to the tax_reform_act_of_1984 also explained regarding sec_246 that the substantially_similar standard is not satisfied merely because the taxpayer holds a single instrument that is designed to insulate the holder from market risks eg adjustable rate preferred_stock that is indexed to the treasury bill rate or is an investor with diversified holdings and acquires an rfc or an option on a stock index to hedge general market risks h_r conf_rep no pincite analysis issue there are two plausible interpretations of sec_1_1092_d_-2 as it applies to a pair of positions such as the portfolio and the index put options as in this case under the first interpretation the positions are tested under the substantial overlap test of sec_1_246-5 via sec_1_1092_d_-2 if they are established on or after date but they are tested under the mimics standard of sec_1_1092_d_-2 and not under sec_1_246-5 if they are established after date and before date under the second interpretation the positions are tested under the substantial overlap test of sec_1_246-5 if they are established on or after date they are also tested under sec_1_246-5 if they are established after date and before date but only if they satisfy the mimics standard of sec_1_1092_d_-2 thus the mimics standard is merely a threshold test for the congressionally directed retroactive application of the substantial overlap test we believe that we are compelled to adopt the second interpretation because the first interpretation conflicts with established internal_revenue_service usage of the phrase this section under this established usage the occurrences of the phrase this section in sec_1_1092_d_-2 and must both refer to sec_1_1092_d_-2 and thus invoke the operational rule in sec_1_1092_d_-2 if the drafters had intended that the occurrence of this section in sec_1_1092_d_-2 refer to that paragraph b they would have used the phrase this paragraph b tam-117588-99 in addition to the argument based on established usage there are several reasons to prefer the second interpretation to the first interpretation the first reason is that the first interpretation requires inconsistent readings of the phrase this section in subparagraphs b and b in subparagraph b the phrase must be read to refer to subsection a whereas in subparagraph b the phrase must be read to refer to subparagraph b on the other hand the second interpretation consistently reads the phrase to refer to sec_1_1092_d_-2 and its operative rule in subsection a the second reason is that the first interpretation must disregard the fact that subparagraph b uses the phrase substantially_similar_or_related_property which it is supposedly defining this is not a problem for the second interpretation because it does not consider subparagraph b to be a definitional rule the second interpretation considers the mimics standard to be a threshold test for application of the definition in subsection a the third reason is that the first interpretation allows the phrase substantially_similar_or_related_property to have different meanings for positions that are identical except that one was established before date and the other was established on or after date the conference_report however contains no such instruction to the contrary it suggests that all positions that are established after date and that meet the mimics standard should be subject_to the same definition thus the first interpretation implies that the regulations do not implement congressional intent the fourth reason is that the first interpretation renders sec_1_1092_d_-2 ambiguous under the first interpretation it is not clear which definition applies to a position that satisfies the mimics standard but was established on or after date paragraphs b and b both apply and the regulation does not resolve the ambiguity this is not a problem for the second interpretation because it applies the same definition in any event and considers the mimics standard to be a threshold test for retroactivity the fifth reason is that the first interpretation implies that the regulations fail to implement congressional intent to provide a definition that includes certain specified positions it is apparent that congress wanted the regulations to provide a definition under the first interpretation however for positions established after date and before date the regulations provide no definition but merely recapitulate the requirements congress placed on the definition tam-117588-99 this is not a problem for the second interpretation because it applies the same regulatory definition to positions established during the retroactive period issue the legislative_history of sec_246 indicated that the substantially_similar standard would not be met by a taxpayer with a diversified stock portfolio who acquired a regulated_futures_contract or an option on a stock index to hedge against general market risk such a taxpayer has surely diminished his risk of loss by holding that position in addition to his stock thus the legislative_history must be read to say that such diminution is not a kind of diminution for which congress wished to trigger a reduction in holding periods or is of insufficient magnitude to trigger such a reduction the congressional determination that hedging against general market risk through the use of options on a stock index does not warrant a reduction in holding periods under sec_246 because the diminution of risk of loss either is not of an abusive kind or is of insufficient magnitude implies at least that such a diminution might not be a substantial diminution for purposes of sec_1092 we have found no explanation for the fact that the favorable statement regarding diminution of general market risk was found only in the sec_246 legislative_history and not also in the sec_1092 legislative_history thus we are inclined to view diminution of general market risk favorably for purposes of sec_1092 but only in those cases where it is most clearly appropriate to do so especially in light of sec_1_1092_d_-2 the exception for hedges of stock portfolios against general market risk using options on stock indexes or futures contracts on stock indexes must be limited at the least to cases in which there is no diminution of risk of loss specific to the portfolio thus the exception is not available if the portfolio satisfies the substantial overlap test of sec_1_246-5 with respect to the option in addition the exception is not available if the option is in any way tailored to the portfolio this no tailoring requirement is more likely to be met if the option is a listed_option our understanding of the economics of taxpayer’s transactions is that taxpayer purchased the index put options to protect the portfolio from general market risk the portfolio not only did not meet the substantial overlap test in sec_1_246-5 but was very far from meeting it taxpayer wrote the index call options and the covered_call options in order to use the premiums tam-117588-99 it received on those calls to offset or largely offset the premiums it paid to purchase the index put options writing calls on individual stocks in the portfolio was less risky than writing calls on s p futures contracts because it was possible that the s p would rise by more than the individual stocks in taxpayer’s portfolio thus there is no relation between the index put options and the covered_call options beyond the fact that the premiums received on the covered_call options were intended to offset the premiums_paid to purchase the index put options this is very different from a case in which a taxpayer purchases puts and writes calls on the same individual stock where those calls would certainly be part of a larger straddle and thus would not be qualified covered calls under sec_1092 sec_1_1092_b_-4t includes an example that assumes that the stock of each of three corporations constitutes an offsetting_position with respect to options on a broad-based stock index futures_contract that example thus implicitly provides that the determination is made for each stock rather than for the three stocks collectively thus while the matter is not at all clear we conclude that under the facts of this case the existence of a larger straddle with respect to the covered_call options and the optioned stock is tested against the index put options on a stock-by-stock basis caveat a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 provides that it may not be used or cited as precedent
